Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 19, line 4, “the mirror housing” lacks proper antecedent basis.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-3, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ning et al (US 2021/0031692).
	Ning et al discloses a vehicle side mirror assembly comprising a base member (130, 530) configured to be attached to a vehicle (see figures 8 and 9); an image sensor (150, 550) non-
member.  Note figures 1, 2, 5, 6, 8 and 9 along with the associated description thereof.
6.	Claim(s) 1-6 and 10-12 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2017/0210297).
	Kim et al discloses a vehicle side mirror assembly comprising a base member (12, 12a) configured to be attached to a vehicle (22); an image sensor (16, 18) non-rotatably attached to the base member (see figures 2B, 3B, 4A, 4B, 6A, 6B and 9B); a mirror housing (14) connected to the base member; an actuator (38) disposed within the mirror housing (see paragraphs 0045 and 0050); and a mirror assembly (15) connected to the actuator such that movement of the actuator controls a position of the mirror assembly (see paragraphs 0045 and 0050), wherein the mirror assembly is directly connected to the actuator in order to impart positional adjustment(s) to said mirror assembly (see paragraphs 0045 and 0050), wherein the mirror assembly is 
housing does not move with movement of the mirror assembly (see paragraph 0058) and wherein the mirror housing is movable in an outboard direction and an inboard direction relative 
to the vehicle (see figures 6A and 6B). Note figures 2B, 3B, 4A, 4B, 6A-7B and 9B along with the associated description thereof.
7.	Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2017/0210297).
	To the extent the claims are definite, Kim et al discloses a vehicle side mirror assembly comprising a base member (12) configured to be attached to a vehicle (22); an image sensor (16, 18) non-rotatably attached to the base member (see figures 2B, 3B, 4A, 4B, 6A-7B and 9B); an actuator (32) disposed within a mirror housing (14), the mirror housing movably connected to .
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (US 2017/0210297) in view of Kurz (US Patent 3,609,014).
	Kim et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating how the mirror assembly (15) is typically attached/mounted to the actuator (38). 
	Kurz teaches a typical well known attaching/mounting structure to attach/mount a mirror assembly to an actuator, wherein the mirror assembly includes a mounting member (24) connected to an actuator (80, 82), a support member (42) connected to the mounting member, a mirror glass (40) connected to the support member and a plurality of connecting members (32, 54, 56) connecting the support member to the mounting member. See Fig 2 along with the associated description thereof.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror assembly of Kim et al to include the typical .  
10.	Claims 7, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Claims 17 and 18 are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

RDS
September 07, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872